Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim amendments filed 12/16/2021 are acknowledged.  Claims 1-6, 8-22, and 26-28 are pending. 

Response to Arguments
Arguments filed 12/16/2021 have been considered.
	The claim amendments fix the previously presented 112 issues.  The claims as amended are addressed below.  
	It is also reiterated from previous actions that the apparatus claims (1, 20, and 23 as well as their dependents) do not positively recite the subcritical extraction fluid.  The limitations stating that a component is for receiving and doing x function to subcritical extraction fluid are intended uses of the positively recited structural components of the apparatus.  The components thus only need to be capable of being used at temperature and pressures that would permit extraction fluid in a subcritical state to exist for the claimed receiving and doing x function. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 11, 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 2006/0041154) in view of Ragot et al. (US 2014/0295049) and Beavon (US 4,017,383).
With regards to claim 1, Britt discloses an extraction apparatus for extracting at least one constituent in a substance, comprising: a substance containing a constituent to be extracted (rose petals); an extractor for placing and mixing said substance and an extraction fluid (extraction tank 40 is loaded with rose petals then sprayed with solvent for extracting oil from the petals; figures 1-6; paragraphs [0013], [0023]), wherein said extraction fluid is a subcritical fluid (capable of the intended use of using a subcritical fluid) and said extractor comprises a temperature control unit, said temperature control unit is used to control temperature of said extractor for keeping said extraction fluid as said subcritical fluid and making said at least one constituent in said substance be dissolved in said extraction fluid (the (liquid) solvent being sprayed is held below -30 degrees Fahrenheit to ensure the extractor temperature is at cell breaking temperature to facilitate extraction of oil; paragraphs [0004], [0032]); an extraction evaporator unit fluidly coupled with said extractor for receiving and heating said extraction fluid and said at least one constituent dissolved in said extraction fluid from said extractor to gasify said extraction fluid (solvent is then gravity fed and separated from the oil by heating distillation tank 50 which is heated by coils 54 (extraction evaporator) to evaporate solvent but not the oil; paragraphs [0026]-[0028]); an extraction separator fluidly coupled with said extraction evaporator unit for receiving and separating said at least one constituent and said gasify extraction fluid from said extraction evaporator unit (solvent mixture is then gravity fed and separated from the oil by heating distillation tank 50 (extraction separator) which is heated by coils 54 (extraction evaporator) to evaporate solvent but not the oil; paragraphs [0026]-[0028]); and an extraction condenser fluidly coupled with said extraction separator and said extractor for receiving and liquefying said gasified extraction fluid from said extraction separator (solvent is thermally driven to chiller 30 and kept cool with coils 32; paragraphs [0012], [0026], [0029]) and sending said liquefied extraction fluid to said 
Ragot et al. teaches plant extraction and teaches using extraction fluid in various states such as gaseous, liquid, subcritical, and supercritical in order to achieve the desired extractions (abstract and para [0085]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to select an extraction fluid for use in plant extraction including subcritical liquids in order to achieve the desired extraction process. 
Britt above teaches and extractor connected to an evaporator which is connected to a separator.  Britt does not disclose wherein said extraction evaporator unit comprises more than one evaporator to heat said extraction fluid and said at least one constituent dissolved in said extraction fluid more than one stage. Beaven discloses an extraction evaporator unit (light oil-solvent is recovered (one stage) and hydrocarbons normally paraffinic in nature, are then removed from the light oil-solvent mix with heating (second stage); figure 1; column 4, lines 16-28) comprises more than one evaporator to heat an extraction fluid and at least one constituent dissolved in said extraction fluid more than one stage (light oil-solvent mix is fed to preheater 22 with vapor stream 26 formed, and heated in heater 28 forming vapor 32; figure 1; column 4, lines 29-37; column 4, lines 49-54). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the apparatus, as previously disclosed by Britt, in order to have provided wherein said extraction evaporator unit 
The combination teaches that the extractor is connected to a first evaporator which is connected to a second evaporator which is connected to the separator.  
	As to the temperature in the second evaporator being higher than the first evaporator, Beavon, however, teaches two separate separations using two separate heatings (column 4, lines 29-54).  The solvent mixture is taken from the first separator and then heated again at the second separator. Heating an already heated solvent more would result in a higher temperature at the second separator.  Additionally, Beavon teaches that temperature and pressure affect the separation achieved (see whole document).  A person having ordinary skill in the art at the time the invention as effectively filed would have found it obvious to have optimized the temperature the solvent mixture is heated to in each of the separators in order to achieve the desired separation. 
	Using a subcritical fluid extraction as taught by the combination with Ragot results in the temperature and pressure in the extractor being such that the extraction fluid is subcritical.  Additionally, a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to not create temperature and pressure conditions that would result in supercritical fluid when intending to use subcritical extraction so as not to waste energy heating and pressurizing to and beyond the critical point.  
	Additionally, at least Beavon teaches that temperature and pressure in extractors and separators are result effective variables that effect the extraction and separations achieved.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the temperature and pressures in the extractor and separators in order to achieve the desired extraction and separations. 

	Additionally and alternatively, a person having ordinary skill in the art would have found it obvious to have made an extraction system out of materials suitable and strong enough for use with the desired solvent motivated by an expectation of successfully carrying out the desired extraction. 
With regards to claim 5, Britt further discloses further comprising a solvent recovery receiver (solvent liquid falls by gravity from the chiller coil 32 into the reservoir 20; figure 2; paragraph [0012]) fluidly coupled with said extractor and said extraction condenser for receiving and storing said extraction fluid from said extraction condenser and re-circulating said extraction fluid to said extractor (pump 81 is a solvent delivery pump for moving solvent from reservoir to extractor; figure 2; paragraph [0017]), wherein said solvent recovery receiver is equipped with a cooling mechanism (reservoir 20 has a cooling coil 22; paragraph [0012]).
With regards to claim 11, Britt further discloses further comprising a circulation pipe fluidly coupled with said extractor and said extraction condenser for receiving said liquefying extraction fluid from said extraction condenser and sending said liquefied extraction fluid to said extractor (solvent 23 is pumped from the reservoir 20 after being chilled in 30 to extractor 40; figure 5; paragraphs [0012], [0026]), wherein said circulation pipe comprises a circulation pump (to achieve the extraction/recovery step, pump 81 is turned on), a valve or a heater. Britt does not disclose to preheat the extraction fluid entering the extractor. Beaven discloses to preheat an extraction fluid entering an extractor (solvent to extractor 12 is heated by trim heater 25; figures 1-2; column 4, lines 38-48; column 5, lines 32-42). It 
With regards to claim 14, Britt discloses the extraction apparatus according to Claim 1. Britt further discloses wherein said extractor and said extraction condenser are connected to a solvent recovery receiver (reservoir 20 is a tank that holds the solvent 23 from chiller 30 for extractor 40; figure 2; paragraph [0012]), which comprises a recovery pump (81 is a solvent delivery pump; figure 2; paragraph [0017]).
With regards to claim 15, Britt further discloses wherein said extractor and said extraction separator are connected with a vacuum pump (extractor 40 and distillation tank 50 are connected to vacuum pump 83 through filter 110; figures 2-8; paragraphs [0017], [0037]).
With regards to claim 17, Britt further discloses further comprising a heat pump system (heating/cooling system 200 Includes a heat pump which continuously pumps heat from a cold side 220 to a hot side 222; figure 11; paragraph [0043]) fluidly coupled with said extraction evaporator unit and said extraction condenser (heating system is shown connected to the coils 54 (extraction evaporator) and chiller 30; figure 11; paragraphs [0043]-[0044]), wherein said extraction evaporator unit and said extraction condenser exchange heats by thermally integrated with said heat pump system (coils 54 (extraction evaporator) are on the hot side and chiller 30 is on the cold side; figure 11; paragraphs [0043]-[0044]).

Claims 2, 8, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 2006/0041154), Ragot et al. (US 2014/0295049), and Beavon (US 4,017,383) as applied to claim 1 above, and further in view of Low (US 6,589,422).

With regards to claim 8, Britt does not disclose wherein said extraction condenser comprises more than one condenser to liquefy said gasified extraction fluid by cooling said gasified extraction fluid more than one stage. Low discloses an extraction condenser comprises more than one condenser (first condenser stage 24 and a second condenser stage 29; figure 2; column 5, line 49 to column 6, line 3) to liquefy gasified extraction fluid by cooling said gasified extraction fluid more than one stage (liquefied solvent is returned to vessel 26; figure 2; column 5, lines 51-53). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the apparatus, as previously disclosed by Britt, in order to have provided wherein said extraction condenser comprises more than one condenser to liquefy said gasified extraction fluid by cooling said gasified extraction fluid more than one stage, as previously disclosed by Low, to condense solvent with inert compounds (Low; column 6, lines 6-13).
With regards to claim 9, Britt does not disclose wherein said substance and said extraction fluid stay in said extractor for soaking, stirring or circulating. Low discloses a substance and an extraction fluid stay in an extractor for stirring (extractor 11 is chosen from a mixer-settler or a high-intensity static mixer; column 6, lines 43-48). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the apparatus, as previously disclosed by Britt, in order to have 
With regards to claim 12, Britt does not disclose wherein said extraction fluid is R134a, R143a, R23 and mixtures thereof, R404a, R407, R410, R417, R422, R507, R508. Low discloses extraction fluid is R134a (a suitable solvent is R-134a which is well suited for the extraction of biomass and for use in food applications; column 5, lines 16-18). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the apparatus, as previously disclosed by Britt, in order to have provided wherein said extraction fluid is R134a, as previously disclosed by Low, to provide a safe solvent for food applications (Low; column 5, lines 16-18).

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 2006/0041154), Ragot et al. (US 2014/0295049), and Beavon (US 4,017,383) as applied to claim 1 above, and further in view of Laws (US 4,218,491).
With regards to claim 3, Britt further discloses further comprising an extraction receiving unit fluidly coupled with said extraction separator for receiving said at least one constituent from said extraction separator (oil extractec is sent to collection tank 14; figure 1, paragraphs [0010], [0020]), wherein said extraction receiving unit is equipped with a residue removal unit (oil in the collection tank 14 is circulated by a circulating pump 120 through a filter 122 that removes particles; paragraph [0020]). Britt does not disclose a unit comprising a heated vibro-shaker or vacuum distillation unit. Laws discloses a unit comprising a vacuum distillation unit (extract is collected and is treated with steam distillation under vacuum to separate hop oil from alpha acids; column 6, lines 52-57; column 7, lines 11-33). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the apparatus, as previously disclosed by Britt, in order to have provided a unit comprising a 
With regards to claim 13, Britt further discloses wherein said extraction separator is equipped with residue remover (oil in the collection tank 14 from distillation tank 50 is circulated by a circulating pump 120 through a filter 122 that removes particles; paragraph [0020]). Britt does not disclose comprising vibro-shaker or vacuum distillation unit. Laws discloses a unit comprising a vacuum distillation unit (extract is collected and is treated with steam distillation under vacuum to separate hop oil from alpha acids; column 6, lines 52-57; column 7, lines 11-33). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the apparatus, as previously disclosed by Britt, in order to have provided a unit comprising a vacuum distillation unit, as previously disclosed by Laws, to efficiently recover a valuable product (Laws; column 7, lines 11-33).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 2006/0041154), Ragot et al. (US 2014/0295049), and Beavon (US 4,017,383) as applied to claim 1 above, and further in view of Waibel (US 2009/0166175).
With regards to claim 4, Britt further discloses further comprising a discharge pipe fluidly coupled with said extractor and said extraction evaporator unit for receiving said extraction fluid and said at least one constituent dissolved in said extraction fluid from said extractor and sending said extraction fluid and said at least one constituent dissolved in said extraction fluid to said extraction evaporator unit (the mixture of solvent and oil flows through the extraction tank outlet 47 and is deposited in the distillation tank 50 via inlet 52 (shown as a pipe); figure 2; paragraphs [0014], [0027]). Britt does not disclose wherein said discharge pipe comprises a discharge pump, valve or additional heating system. Waibel discloses a discharge pipe comprises a discharge pump (solvent/solute mixture leaves the extraction chamber 410 and is sent to a pump device 415; figure 4; paragraph [0058]). It .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 2006/0041154), Ragot et al. (US 2014/0295049), and Beavon (US 4,017,383) as applied to claim 1 above, and further in view of Prevost, et al. (US 5,707,673).
With regards to claim 6, Britt further discloses further comprising sending said substance to said extractor (to charge the extraction tank 40; paragraph [0023]), wherein said extractor is loaded with said substance (to charge the extraction tank 40, rose petals are loaded; paragraph [0023]), and air in said extractor is evacuated (air is removed with vacuum pump 83; figure 3; paragraph [0024]). Britt does not disclose a loading pipe fluidly coupled with said extractor for sending, wherein said extractor is loaded with said substance by said loading pipe when air in said extractor is evacuated. Prevost discloses a loading pipe fluidly coupled with an extractor for sending, wherein said extractor is loaded with a substance by said loading pipe (feedstock is introduced into extraction vessel 100 through inlet opening 101 (inlet pipe); figure 5; column 11, lines 42-62) when air in said extractor is evacuated (air is removed from chamber 102, then the feedstock is introduced; figure 5; column 12, lines 24-40). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the apparatus, as previously disclosed by Britt, in order to have provided a loading pipe fluidly coupled with said extractor for sending, wherein said extractor is loaded with said substance by said loading pipe when air in said extractor is evacuated, as previously disclosed by Prevost, to prevent air from entering the extractor vessel to avoid forming explosive mixtures (Prevost; column 5, lines 28-54).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 2006/0041154), Ragot et al. (US 2014/0295049), and Beavon (US 4,017,383) as applied to claim 1 above and further in view of Morf et al. (US 2,272,951).
With regards to claim 10, Britt does not disclose wherein said substance is extracted with more than one extraction fluid applied consequently for extracting more than one constituent in said substance. Morf discloses a substance is extracted (a miscellany is induced in extractor E’; figure 1; page 1, first column, lines 33-55) with more than one subcritical extraction fluid applied consequently (extractor E’ is used with solvents B and C; figure 1; page 1, first column, line 33 to second column, line 26) for extracting more than one constituent in said substance (after vaporizing solvents B and C, raw materials R2 and R3 are produced; figure 1 page 1, fist column, line 33 to second column, line 26). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the apparatus, as previously disclosed by Britt, in order to have provided wherein said substance is extracted with more than one extraction fluid applied consequently for extracting more than one constituent in said substance, as previously disclosed by Morf, to improve the energy balance of the extraction procedure (Morf; page 1, first column, lines 16-24).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 2006/0041154), Ragot et al. (US 2014/0295049), and Beavon (US 4,017,383) as applied to claim 1 above, and further in view of Sequeira (US 4,328,092).
With regards to claim 16, Britt further discloses further comprising: a solvent recovery receiver fluidly coupled with said extraction condenser (reservoir 20 is a tank that holds the’ solvent 23 from chiller 30; figure 2; paragraph [0012]); a vacuum pump fluidly coupled with said extractor and said extraction separator (extractor 40 and distillation tank 50 are connected to vacuum pump 83 through 
Britt does not disclose wherein said liquefied residue of said extraction fluid is sent from said extraction condenser to said extractor. Sequeira discloses a liquefied residue of an extraction fluid is sent from an extraction condenser to an extractor (from extraction tower 6, is primary extract in line 8, which is separated in decanter 104 into a solvent rich phase 109, and a secondary raffinate (residue) 106 which is recycled to tower 6; figure; column 2, line 57 to column 3, line 19). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the apparatus, as previously disclosed by Britt, in order to have provided wherein said liquefied residue of said extraction .


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 2006/0041154), Ragot et al. (US 2014/0295049), and Beavon (US 4,017,383) as applied to claim 1 above, and further in view of Goyal (US 5,059,331).
With regards to claim 18, Britt further discloses wherein said extraction separator is equipped with a residue removal unit (oil in the collection tank 14 from distillation tank 50 is circulated by a circulating pump 120 through a filter 122 that removes particles; paragraph [0020]). Britt does not disclose in a form of mechanical vibration. Goyal discloses a residue removal unit in a form of mechanical vibration (fouled solids-liquid separation elements are cleaned by applying ultrasonic energy to a transducer causing mechanical vibrations; column 3, lines 56-68; column 10, lines 28-40; column 11, lines 13-20). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the apparatus, as previously disclosed by Britt, in order to have provided a form of mechanical vibration, as previously disclosed by Goyal, to provide an in situ method for cleaning a solids-liquid separation element (Goyal; column 3, lines 56-68).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 2006/0041154), Ragot et al. (US 2014/0295049), Beavon (US 4,017,383), and Laws (US 4,218,491) as applied to claim 3 above, and further in view of Waibel (US 2009/0166175).
With regards to claim 19, Britt further discloses wherein said extraction receiving unit is equipped with a residue removal unit (oil in the collection tank 14 from distillation tank 50 is circulated by a circulating pump 120 through a filter 122 that removes particles; paragraph [0020]). Britt does not .


Allowable Subject Matter
Claims 20-22 and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is Britt (US 2006/0041154) as discussed and previously presented in the final rejection data 7/10/2019.  The prior art does not teach the claimed arrangement with direct connection between the claimed components as claimed in claim 20-22.  The prior art instead teaches intervening components that would not be obvious to remove as then the prior arts taught function for those components would be lost.
	With regards to method claims 26-28, the prior art does not teach the claimed use of the first and second evaporator where the second evaporator receives gasified subcritical extraction fluid from the first evaporator.  Beavon was previously used to teach the two step separation process.   Beavon teaches a first flash separator (24) and a second one (30). The second one in Beavon, however, receives the remaining liquid fraction left after the separation performed in the first one (column 4, lines 29-54).  As the applicant previously pointed out the preheater 22 cannot be the first vaporizer with the second vaporizer being the flash separator 24 as the preheater 22 just heats the liquid without vaporizing prior to the vaporization occurring in the separator 24.  Thus, while a two step vaporizer separation is known, there is no teaching or motivation to send the gasified/vaporized fraction to the second vaporizer (only to send the remaining liquid fraction to the second vaporizer at the higher temperature).  The prior art as a whole does not provide a teaching or suggestion that would have led a person having ordinary skill in the art to arrive at the claimed invention within the claim environment. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197. The examiner can normally be reached Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DONALD R SPAMER/Primary Examiner, Art Unit 1799